Citation Nr: 0007924	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-07 125A	)	DATE
	)
	)



THE ISSUE

Whether there was clear and unmistakable error in the August 
1985 Board of Veterans' Appeals decision that denied a 
schedular rating in excess of 70 percent for chronic, 
undifferentiated type schizophrenia, and a total disability 
rating based on individual unemployability due to service 
connected disability.   



REPRESENTATION

Moving Party Represented by:  The American Legion



ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel




INTRODUCTION

The veteran had active military service from December 1976 to 
January 1979.

This matter arises from a May 1998 petition by the veteran to 
revise the August 1985 decision by the Board of Veterans' 
Appeals (Board), entered with respect to his claim for the 
benefits described on the first page of this decision.  


FINDINGS OF FACT

Prior to the promulgation of a decision with respect to the 
veteran's petition to revise an August 1985 decision by the 
Board, the veteran withdrew his motion.  


CONCLUSION OF LAW

The criteria for withdrawal of the motion to revise an August 
1985 Board decision that denied a schedular rating in excess 
of 70 percent for chronic, undifferentiated type 
schizophrenia, and a total disability rating based on 
individual unemployability due to service connected 
disability, have been met.  38 U.S.C.A. § 7111 (West Supp. 
1998); 38 C.F.R. § 20.1404(f) (1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the record shows that, in May 1998, the veteran 
submitted a petition to the Board seeking a revision of the 
August 1985 Board decision that denied him a schedular rating 
in excess of 70 percent for chronic, undifferentiated type 
schizophrenia, and a total disability rating based on 
individual unemployability due to service connected 
disability.  The basis for this motion was an assertion that 
the Board had committed clear and unmistakable error in 
reaching its 1985 decision. 

In an August 1998 letter from the Board to the veteran, with 
a copy provided to his representative, the Board advised the 
veteran that his petition, as permitted under a recently 
enacted statute, 38 U.S.C.A. § 7111 (which confers authority 
upon the Board to revise its prior decisions on the grounds 
of clear and unmistakable error), was deferred pending the 
promulgation of final regulations implementing that law.   

In January 1999, VA published final regulations regarding the 
implementation of 38 U.S.C.A. § 7111, and, in December 1999, 
the Board again wrote to the veteran, with a copy to his 
representative, advising him of that fact.  Enclosed with 
that letter was a copy of the new regulations.  In addition, 
in order to provide for an opportunity to review the 
regulations and make the best possible argument on his 
motion, the Board advised that it would wait 60 days before 
adjudicating the veteran's request.  The veteran was also 
cautioned that he had only one opportunity to challenge a 
decision on the grounds that it contained clear and 
unmistakable error (CUE), and that, once a motion for 
revision based on clear and unmistakable error is finally 
denied, the Board would not considered another such motion on 
that decision.  Furthermore, the veteran was advised that, if 
he did not wish to proceed at this time, he would need to 
notify the Board in writing.  

In March 2000, the Board received a VA Form 21-4138 
(Statement in Support of Claim) signed by the veteran.  On 
this form, the veteran wrote the following:  

I currently have an appeal pending for CUE.
I wish to withdraw my appeal at this time.

(Emphasis in original.)

Under applicable criteria, a motion to revise a prior Board 
decision, on the basis that it contained clear and 
unmistakable error, may be withdrawn at any time before the 
Board promulgates a decision on the motion.  Such withdrawal 
shall be in writing and shall be signed by the moving party 
or by such party's representative.  If such a writing is 
timely received, the motion shall be dismissed without 
prejudice to refiling.  38 C.F.R. § 20.1404(f).  

In the case at hand, prior to the promulgation of a decision 
by the Board, the veteran expressed his desire to withdraw 
his motion concerning his claim that there was clear and 
unmistakable error in the August 1985 Board decision, that 
denied a schedular rating in excess of 70 percent for 
chronic, undifferentiated type schizophrenia, and a total 
disability rating based on individual unemployability due to 
service connected disability.  As a result of this 
withdrawal, no allegations of error of fact or law remain 
before the Board for consideration with respect to that 
issue.  Consequently, this matter is dismissed, without 
prejudice. 


ORDER

The motion for revision of the August 1985 decision of the 
Board, on the grounds of clear and unmistakable error, is 
dismissed.  




		
	ANDREW J. MULLEN
Member, Board of Veterans' Appeals


 


